Citation Nr: 1414080	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability, to include bursitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1992 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a right hip disability, claimed as right hip bursitis.  

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 in connection with her claim.  Upon examination, the examiner determined that he could not provide an opinion as to whether the Veteran's right hip disability was caused by military service without resorting to speculation.  The examiner, however, did not provide an explanation as to why an opinion would require speculation.  It is unclear from the record why the examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the examination report is inadequate and an addendum is in order.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Furthermore, in an April 2010 statement, the Veteran reported experiencing increasing pain over the years.  The Veteran's partner also submitted a statement affirming that the she has been experiencing hip pain during the eight years he has lived with her.  The Board finds these lay statements to be credible.  It does not appear from the examination report that the examiner considered these lay statements concerning continuity of symptomatology.  In light of the foregoing, the Board has determined that a remand is necessary so that the examiner can consider all available and relevant evidence.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who conducted the August 2011 VA examination to provide an addendum opinion clarifying whether the Veteran's reports of right hip pain since discharge from service at least as likely as not (i.e., a 50% or greater probability) indicate that the current right hip disability is related to service.  The examiner should provide reasons for this opinion.

If the August 2011 examiner is not available, another equally qualified medical professional should review the claims folder and provide the needed opinion.  If the examiner determines that another VA examination is needed, it should be provided. 

The examiner should explain the reasoning for his or her opinion, including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or his/her rationale, the examiner should discuss the credible lay statements of continuity of symptomatology since service.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  If the issue on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


